 


113 HR 715 IH: Lena Horne Recognition Act
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 715 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2013 
Mr. Hastings of Florida (for himself, Mr. Clay, Ms. Hahn, Ms. Lee of California, Ms. Fudge, Ms. Clarke, Mr. McGovern, and Mr. Watt) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To posthumously award a Congressional Gold Medal to Lena Horne in recognition of her achievements and contributions to American culture and the civil rights movement. 
 
 
1.Short titleThis Act may be cited as the Lena Horne Recognition Act.
2.FindingsThe Congress finds as follows:
(1)Lena Mary Calhoun Horne was born on June 30, 1917, in Brooklyn, New York. At the age of 16, Lena Horne was hired as a dancer in the chorus of Harlem’s famous Cotton Club, where she was introduced to such legendary jazz performers as Duke Ellington, Cab Calloway, Count Basie, Ethel Waters, and Billie Holiday.
(2)In 1940, she became one of the first African-American women to perform with an all-White band when she toured with Charlie Barnet’s jazz band as its featured singer.
(3)She was discovered by a Metro-Goldwyn-Mayer (MGM) talent scout and became the first African-American artist to sign a long-term contract with a major studio.
(4)Despite her extraordinary beauty and talent, Lena Horne was often limited to minor acting roles because of her race.
(5)Scenes in which she did sing were cut out when they were sent to local distributors in the South and studio executives cast another actress as Julie in the film version of Show Boat instead of Lena Horne because they did not want the show to star an African-American actress. However, Lena Horne dazzled audiences and critics in a number of films, including Cabin in the Sky and Stormy Weather.
(6)During World War II, Lena Horne toured extensively with the United Service Organizations (USO) on the West Coast and in the South in support of the troops and expressed outrage about the way African-American soldiers were treated.
(7)She refused to sing for segregated audiences or to groups in which German prisoners of war were seated in front of African-American servicemen.
(8)During the period of McCarthyism in the 1950s, Lena Horne was blacklisted as a communist for 7 years because of her civil rights activism and friendship with Paul Robeson and W.E.B. Du Bois.
(9)In 1957, Lena Horne recorded Lena Horne at the Waldorf-Astoria, which reached the Top 10 and became the best-selling album by a female singer in RCA Victor’s history.
(10)Lena Horne rose to international stardom and toured the world, sharing the stage with such names as Count Basie, Tony Bennett, Billy Eckstine, Vic Damone, and Harry Belafonte, and also starred in musical and television specials with such giants as Judy Garland, Bing Crosby, and Frank Sinatra.
(11)Lena Horne used her fame to become a powerful voice for civil rights and equality.
(12)In 1963, she participated in the historic March on Washington for Jobs and Freedom, at which Dr. Martin Luther King, Jr. delivered his immortal “I Have a Dream” speech.
(13)Lena Horne also performed at rallies throughout the country for the National Council for Negro Women and worked with the National Association for the Advancement of Colored People (NAACP), of which she was a member from the age of 2, the Delta Sigma Theta sorority, and the Urban League.
(14)Through the end of the 20th century, Lena Horne continued to entertain large audiences of all ages and backgrounds. In 1981, she captivated audiences with her one-woman Broadway show, Lena Horne: The Lady and Her Music, which enjoyed a 14-month run before going on tour, and earned her a special Tony Award and two Grammy Awards.
(15)In 2002, 73 years after the Academy Awards were first awarded, Halle Berry became the first African-American woman to win an Oscar for Best Actress and recognized in her acceptance speech how Lena Horne paved the way for her and other African-American actresses.
(16)Lena Horne passed away in New York City on May 9, 2010, at the age of 92.
(17)Lena Horne was an entertainer, activist, and mother who used her beauty, talent, and intelligence to fight racial discrimination and injustice and rise to international stardom.
(18)A symbol of elegance and grace, she entertained people of all walks of life for over 60 years, and broke barriers for future generations.
3.Congressional gold medal
(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of the Congress, of a gold medal of appropriate design in commemoration of Lena Horne in recognition of her achievements and contributions to American culture and the civil rights movement.
(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2, under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
5.Status of medals
(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
6.Authority to use fund amounts; proceeds of sale
(a)Authority To use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund, such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act.
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 4 shall be deposited into the United States Mint Public Enterprise Fund. 
 
